EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Caroline Do on 06/04/2021.

The application has been amended as follows: 
	In claim 22 “apparatus” is changed to “ imaging optical system”.
	In claim 23 “apparatus” is changed to “ imaging optical system”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests a detection unit configured to detect a defocus amount from an image deviation amount calculated from the plurality of focus detection signals and a conversion coefficient 
Regarding claim 12, no prior art could be located that teaches or fairly suggests detect a defocus amount from an image deviation amount calculated from the plurality of focus detection signals and a conversion coefficient based on opening information about a plurality of frames forming the pupil areas in the imaging optical system, wherein the detection unit calculates the conversion coefficient depending on a rotation angle corresponding to an image height of the image sensor, in combination with the rest of the limitations of the claim.
Regarding claim 16, no prior art could be located that teaches or fairly suggests a memory storing opening information about a plurality of frames used to calculate a conversion coefficient for converting the image deviation amount into a defocus amount; and a controller having a processor which executes instructions stored in the memory, the controller being configured to function as: a transmission unit configured to transmit the opening information about the plurality of frames to calculate the defocus amount in the image capturing apparatus, wherein the opening information about the plurality of frames is related to a center and a radius of the plurality of frames included in the imaging optical system, in combination with the rest of the limitations of the claim.
Claim 17 is allowed for reasons given in the final office action mailed 02/22/2021.
Claim 19 is allowed for reasons given in the final office action mailed 02/22/2021.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697